UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
KARIM BARDO,                        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                        Civil Action No. 12-1944 (KBJ)
                                    )
PETER ALVARADO, et al.,             )
                                    )
                  Defendants.       )
___________________________________ )


                                  MEMORANDUM OPINION

       On April 8, 2013, the defendants filed a motion to dismiss or, alternatively, for summary

judgment [ECF No. 11]. The Court advised the plaintiff of his obligations under the Federal

Rules of Civil Procedure and the local rules of this Court to respond to the motion, and

specifically warned plaintiff that, if he did not respond to the motion by May 10, 2013, the Court

may treat the motion as conceded. To date, the plaintiff neither has filed an opposition to the

motion and nor has requested more time to do so. Accordingly, the Court will grant the

defendants’ motion as conceded.


       An Order accompanies this Memorandum Opinion.




DATE: May 28, 2013                              /s/
                                                KETANJI BROWN JACKSON
                                                United States District Judge